Citation Nr: 1737944	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.R.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1979.  He died in December 2008.  The Veteran's surviving spouse filed the instant claims.  

Unfortunately, VA received notice that the Veteran's surviving spouse passed away in December 2012.  A Motion for Substitution was subsequently filed in December 2013 by the daughter of the widow.  Based on her payment of the deceased surviving spouse's last expenses, the AOJ granted her Motion for Substitution.  Henceforth the current appellant is the surviving spouse's daughter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death, and a May 2009 letter from the St. Petersburg RO, which denied entitlement to burial benefits.  

The appellant and the surviving spouse testified before the undersigned Veterans Law Judge during a December 2011 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in January 2013 when it was remanded for additional development. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The payment of a grant for burial benefits is not a periodic monetary payment subject to an accrued benefits claim.


CONCLUSION OF LAW

The appellant's claim of entitlement to burial benefits lacks entitlement under law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for burial benefits was remanded by the Board in January 2013 for additional development.  Specifically, VA was to obtain additional treatment records and an addendum opinion on the cause of the Veteran's death.  The Board notes that the Veteran's representative submitted a June 2017 brief arguing VA's failure in the duty to assist.  With respect to the issue being decided herein, the issue must be dismissed as a matter of law.  The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  The facts regarding this issue are not in dispute.  As the analysis below demonstrates, the appellant is not entitled to the benefit sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  There is no further assistance that would be reasonably likely to assist her in substantiating this claim.  38 U.S.C.A. § 5103A(a)(2).

Pursuant to 38 C.F.R. § 3.1010 (c)(2) (2016), an eligible person may substitute for a claim for accrued benefits pending before the Board of Veterans' Appeals when the claimant died.  Accrued benefits are "periodic monetary benefits" to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000 (2016).    

The Veteran's surviving spouse filed an application for burial benefits in January 2009.  In December 2013, while the claim was pending before the Board, VA was notified that the surviving spouse died in December 2012.  In December 2013, the surviving spouse's daughter filed an application for reimbursement from accrued amounts due a deceased beneficiary and an application for dependency and indemnity compensation or death pension by a surviving child.  Such were accepted as a claim for substitution for accrued benefits.  See 38 C.F.R. § 3.1010 (c)(2) (2016).  In a February 2014 memorandum, VA found that the appellant qualified as the proper substituted claimant.  

The burial benefit is a one-time burial allowance, and it does not qualify as a "periodic monetary benefit" for the purpose of 38 U.S.C. § 5121 and is not payable as an accrued benefit.  See Wargnier v. West, 1999 U.S. App. Vet. Claims LEXIS 1348, *10 (U.S. App. Vet. Cl. Nov. 17, 1999)(citing Pappalardo v. Brown, 6 Vet. App. 63, 64-65 (1993) (a one-time payment, in the context of specially adapted housing, applying the plain meaning of 38 U.S.C. § 5121, is not a periodic monetary benefit)); see also Bethea v. Derwinski, 2 Vet. App. 252, 254   (1992) (a single-judge disposition of the Court is not binding; however, it may be cited for any persuasiveness or reasoning it contains).  Accordingly, the appellant is not eligible to substitute for the surviving spouse with respect to this claim.  The adjudication of this claim on the merits has become moot by virtue of the death of the surviving spouse and must be dismissed.  See 38 U.S.C.A. §§ 5121A, 7104(a).


ORDER

The claim for entitlement to burial benefits is dismissed.


REMAND

Regrettably, the Board finds a remand is again warranted for the cause of death claim.  

In August 2013, pursuant to the Board's January 2013 remand directives, VA requested authorization from the Veteran's surviving spouse to obtain treatment records from Cape Canaveral Hospital.  The correspondence was returned as undeliverable and in December 2013, VA was notified of the surviving spouse's death.  As noted above, the current appellant was accepted as a substitute in February 2014.  Although VA requested access to the Cape Canaveral Hospital records from the appellant in a February 2014 letter, the remainder of the directives were not completed.  Rather, it appears as though the case was returned to the Board upon a finding of a proper substitute.  

In light of the apparent lack of compliance, this matter is remanded for execution of the directives of the January 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  In order to ensure a complete record to decide the claim, the RO is directed to again request access to the Cape Canaveral Hospital and any other relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask her to provide a signed release of information for treatment records from the Cape Canaveral Hospital for treatment received by the Veteran in the two months prior to his death, as well as any other facilities or treatment providers that are relevant to the appellant's claim.  Additional records from Dr. Naoumoff from November and December 2008 should also be requested.  If the appellant returns completed release(s) of information, the AMC should obtain these records and associate them with the claims file.

2. After completion of the above, the claims file should be sent to an appropriate VA physician to provide an opinion on the cause of the Veteran's death.  The physician must review the entire claims file, including the death certificate, a March 2007 medical abstract relating diabetes mellitus to pancreatic cancer, and the December 2011 opinion from Dr. Naoumoff.  That such a review was conducted must be noted in the opinion.

The physician should provide an opinion as to whether it is as likely as not that the Veteran's Type II diabetes mellitus or coronary artery disease was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death.  Please address Dr. Naoumoff's statement that the Veteran's hepatoid adenocarcinoma was an "incidental finding" and not the cause of the Veteran's death as stated by the certificate of death, and that his diabetes mellitus and coronary artery disease were the principal causes of death.

The physician should also state whether it is as likely as not that the Veteran's diabetes mellitus caused or aggravated his hepatic cancer.  Further, the physician should comment on whether it is at least as likely as not that the Veteran's presumed herbicide exposure caused or aggravated his cecal mass, hepatic metastasis, or any other identified cause of death.

It would be helpful if the physician would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


